Citation Nr: 0214122
Decision Date: 10/10/01	Archive Date: 11/06/02

DOCKET NO. 99-06 650A              DATE OCT 10, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Fort Harrison, Montana

THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to a disability rating greater than 20 percent for
a right knee disability, on appeal from the initial grant of
service connection.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

T. Reichelderfer, Counsel 

INTRODUCTION

The veteran served on active duty from May 1960 to May 1963.

This case comes to the Board of Veterans' Appeals (Board) on appeal
from an August 1998 rating decision of the Department of Veterans
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. In
September 2001, the Board remanded the case to the RO for
additional evidentiary development and adjudication. The case has
been returned to the Board for further consideration.

The Board further notes in written correspondence dated in March
1999, the veteran's treating physician noted that the veteran was
totally incapable of being employed. The issue of entitlement to a
total rating based on individual unemployability has not been
developed for appellate review and, accordingly, is referred to the
RO for appropriate action.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
veteran's claims has been developed.

2. The veteran did not have a lumbar spine injury or disorder in
service.

3. The veteran's lumbar spine disability began after service.

2 -

4. The veteran's right knee disability is manifested by flexion
limited to 95 degrees, maximum limitation of extension of 13
degrees with pain in the right knee that causes additional
disability.

CONCLUSIONS OF LAW

1. A chronic low back disability was not incurred in or aggravated
by the veteran's active service. 38 U.S.C.A. 1101, 1112, 1113,
1131, 1137, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 &
Supp. 2001); 38 C.F.R. 3.303, 3.307, 3.309(a) (2001).

2. The criteria for a 30 percent disability rating, and no more,
for the right knee disability have been met. 38 U.S.C.A. 1155,
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001);
38 C.F.R. 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5261, 5262
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that the veteran was seen on
October 1, 1960, due to a motorcycle accident one week earlier. He
complained of pain in the middle back. Physical examination
indicated there was "no tenderness or anything."  He was instructed
to return October 3 if no better. In August 1961 he injured his
right knee in a parachute jump and was hospitalized for 54 days.
There was no back deformity or costovertebral angle tenderness. The
right leg was placed in Buck's traction. The records of this
hospitalization do not show any complaints related to the back. In
January 1962 he complained of a knee injury and his buttock. There
was a knee abrasion treated with Bacitracin ointment. At discharge,
the veteran indicated he was "in a good physical state," and that
he did not have painful joints.

3 -

arthritis, or any injury other than those noted. The clinical
evaluation of the spine was normal.

The veteran was hospitalized from September to October 1976 in a
private hospital due to back problems. The records note that
approximately five years prior to admission he initially had the
onset of pains in his back after lifting some steel with pulling
muscles in his back and was told he probably had a herniated disc
in his back. He had seen a chiropractor on several occasions.

An August 1986 medical history from a private physician shows back
pain or injury in 1962, 1977, and 1983. The veteran stated that he
saw the physician from 1986 to 1991.

In a February 1998 statement, a private physician indicated the
veteran had severe degenerative arthritis of the right knee and
that a total knee arthroplasty was indicated.

The veteran was examined by VA in May 1998. The examiner indicated
the veteran originally injured his back in a parachuting accident
and ended up with a compression fracture of the lower back which
was treated with traction. There was enlargement and swelling of
the right knee. The patella was absent. He was able to deep knee
bend to 85 degrees. Lateral and collateral ligaments of the right
knee were negative. Flexion was to 95 degrees and extension was to
175 degrees with passive movement to 180 degrees. There was pain
with flexion, pronation, and supination, and pain with pressure on
the medial aspect of the knee. The impressions were advanced
arthritic degeneration of the right knee with decreased motion,
history of laminectomy and fusion of lower lumbar spine, loss of
motion of the lumbar spine, chronic pain lumbar spine, and probable
disc space narrowing.

In an August 1998 statement, an individual who worked with the
veteran in 1966 and 1967 indicated the veteran had back pain and
was under the care of a chiropractor. In a September 1998
statement, another individual indicated that in

4 -

1968 the veteran was under the care of a chiropractic physician for
injuries suffered while parachute jumping in service.

In an August 1998 rating decision, the RO granted service
connection for traumatic synovitis of the right knee and assigned
a 10 percent disability evaluation, pursuant to the provisions of
Diagnostic Code 5020.

In a September 1998 statement, a nurse who had worked as a nurse
for the veteran's former employer from September 1966 to March 1983
recalled that the veteran had been seen and treated on numerous
occasions for back related problems. The nurse indicated she did
not have access to records and could not give specific dates.

A September 1998 statement, a chiropractor indicated he recalled
the veteran being given adjustments for the low back from the mid
1960's to the early 1970's. He did not have records dating back
that far to verify the dates.

A February 1999 statement from an individual who served with the
veteran indicates the veteran had a parachute accident and was
hospitalized. The individual stated the injuries were to the leg
and low back. Additionally, this individual indicated that the
veteran was in an automobile accident in the fall of 1962 where he
received a low back strain and had complaints of back pain until
his discharge from service.

A March 1999 statement from a private physician shows that veteran
had severe arthritis in the knees and was in need of knee surgery.

In April 1999, the veteran's wife provided a statement where she
indicated that she began dating the veteran in June 1963 and that
he was plagued by low back pain that originated from a parachuting
accident.

The veteran received a VA examination in April 1999. He favored the
right knee as he walked. There was 75 degrees of extension and 95
degrees of flexion of the right knee. There was a 5 degrees of genu
varum of the right knee secondary to

5 -

collapse of the medial compartment. There was moderate subpatellar
crepitation with extension. Collateral and cruciate ligaments were
intact. There was some incoordination of the right knee due to
pain. There was good muscle tone and no real weakness of the knee
other than that related to the pain in the medial right knee
itself. The diagnosis was severe degenerative arthritis of the
right knee.

The veteran presented testimony at a personal hearing at the RO in
July 1999. He testified that he injured his back in a parachute
accident and was hospitalized. The veteran also indicated that
later during service he had a motorcycle accident. He also
testified that he started going to a chiropractor in 1964 for his
back. The veteran indicated that he has pain in his right knee all
the time and that he has been told he needs a knee replacement.

The veteran received a VA examination in August 1999. The examiner
indicated that the veteran claimed an injury to the lumbar spine
from a motorcycle accident with a muscle strain with lumbar
strain/sprain injury. He later had a parachute accident and had a
low back injury with hospitalization for 54 days for disc bulging
and lumbar mechanical injury. The examiner indicated a third
accident occurred in 1962 with further lumbar sacral pain of
unclear etiology. Following discharge the veteran continued to seek
the services of a chiropractor. He again injured his back in 1974.
The examiner indicated that based on a records review and the
clinical history that the initial symptoms of back pain were
significant and occurred during service activities.

The veteran received a VA examination in November 1999. The report
notes the history for the August 1999 VA examination was provided
by the veteran. The examiner indicated that from the entire service
records available there was extensive reference to the lumbar
injury. Given the clinical history that was provided by the veteran
and supported by clinical records, it appeared the initial lumbar
injury appeared to be referenced to service connected activity.

6 -

In a January 2000 rating decision, the RO increased the disability
evaluation for the veteran's service-connected right knee
disability to 20 percent disabling, under Diagnostic Code 5020-
5262.

In a February 2000 statement, an individual who served with the
veteran indicated that the veteran was injured in a parachute jump
and evacuated to the hospital. The individual indicated that the
veteran walked with a limp and complained about his back.

The veteran was examined for VA purposes in April 2001. The veteran
complained of persistent pain in the right knee that increased on
weight bearing and swelling. The pain was exacerbated by any impact
activity and walking for long periods of time caused pain and
swelling. There had been no dislocation or subluxation. The veteran
walked with a slightly antalgic limp on the right. The veteran
lacked 13 degrees of passive and active extension. There was 95
degrees of flexion. There was no instability to varus or valgus
stress. X-rays showed degenerative arthritis of the right knee.

The veteran was seen as at a VA medical facility in June 2001. He
limped favoring the right and had a stiff legged gait. Motion was
from -7 to 95 degrees. There were palpable spurs and a tender joint
line.

The veteran was seen for a VA examination in June 2002. The veteran
was using a crutch favoring the right knee and. he complained of
infrapatellar pain with prolonged walking. There were stable
collateral and cruciate ligaments. Range of motion of the right
knee was 0 to 95 degrees. Excess fatigability and incoordination
connected with pain would be expected and this would be related to
additional lose of motion. Pain could significantly limit
functional ability during flare ups or when the knee was used
repeatedly. The examiner indicated that based on a review of the
August and November 1999 VA examinations that most of the history
was provided by the veteran instead of coming from the medical
records. The examiner noted that there was no indication in the
active duty medical records that he injured his lumbar spine at any
time during active service.

7 -

Additional private treatment records received at the Board in
September 2002 show that the veteran was seen in 1998 and 1999 for
symptomatology related to a back disability. At the time of
examination in December 1999, the examining physician noted that
the veteran had slipped on ice two weeks ago and injured his back.
The diagnosis was lumbar strain/contusion.

Analysis

Initially, the Board notes that during the pendency of the
appellant's appeal, the Veterans Claims Assistance Act of 2000
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted. 38
U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp.
2001). The VCAA is liberalizing and is therefore applicable to this
case. See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially eliminate the
requirement that a claimant submit evidence of a well-grounded
claim. Additionally, the VCAA provides that VA will assist a
claimant in obtaining evidence necessary to substantiate a claim
but is not required to provide assistance to a claimant if there is
no reasonable possibility that such assistance would aid in
substantiating the claim. The VCAA also requires VA to notify the
claimant and the claimant's representative of any information
including medical or lay evidence not previously provided to the
Secretary that is necessary to substantiate the claim. As part of
the notice, VA is to specifically inform the claimant and the
claimant's representative of which portion of the evidence is to be
provided by the claimant and which part VA will attempt to obtain
on behalf of the claimant. Regulations implementing the VCAA are
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to
be codified at 38 C.F.R. 3.102, 3.156(a), 3.159 and 3.326).

Review of the record reflects that the veteran was informed of the
requirements for a grant of the benefits sought in the April 1999
statement of the case, and the January 2000, June 2001, and August
2002 supplemental statement of the case. The statement of the case
and the supplemental statements of the case provided the

8 -

veteran with a summary of the evidence in the record used for the
determinations. Therefore, the veteran was advised of the evidence
necessary to substantiate his claims. The August 2002 supplemental
statement of the case advised the veteran of the regulations
implementing the VCAA. A March 1998 VA letter to the veteran
advised him to provide evidence showing that his claimed
disabilities began during service and current evidence concerning
his disabilities. A March 2001 letter to the veteran advised him to
provide the name and address of health care providers who have
treated his right knee so that the records could be requested. An
October 2001 VA letter to the veteran advised him to identify
evidence so the RO could request the evidence. A February 2002 VA
letter to the veteran advised him that no response to a request for
records from his former employer had been received. The RO
requested records from the Social Security Administration, however,
that agency advised that the requested records were not available.
Therefore, further requests for the Social Security Administration
records would be futile. VA medical records and records from his
previous employer have been obtained. The service medical records
and records of the veteran's inservice hospitalization have been
obtained. The veteran has received VA examinations. Neither the
veteran nor his representative has identified additional relevant
evidence of probative value that has not already been sought and
associated with the claims file.

In this regard, the Board notes that while additional evidence has
been received by the Board since the veteran was issued a
supplemental statement of the case in August 2002, pursuant to
changes to 38 C.F.R. 19.31 as a result of final regulations
recently effective as of February 22, 2002, the Board is not
obligated to seek a new supplemental statement of the case from the
RO to address this recently received evidence. Specifically, a
supplemental statement of the case is not required "if the Board
obtains additional pertinent evidence on its own or if additional
evidence is received by the AOJ after the appeal has been certified
and transferred to the Board." See 66 Fed. Reg. 40942, 40944 (Aug.
6, 2001). See also 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be
codified at 38 C.F.R. 19.31). The VA has no outstanding duty to
inform the appellant that any additional information or evidence is
needed. Accordingly, the facts relevant to these claims have been

9 -

properly developed and there is no further action to be undertaken
to comply with the provisions of the VCAA.

Low back

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A.
1131 (West Supp. 2001); 38 C.F.R. 3.303 (2001). The disease entity
must be identified and shown to be chronic during service. In the
absence of chronicity, continuity of symptomatology following
discharge is required. 38 C.F.R. 3.303(b) (2001). Service
connection may also be granted when all of the evidence
demonstrates that the disease was incurred in service. 38 C.F.R.
3.303(d) (2001).

Where a veteran served continuously for ninety (90) days or more
and arthritis become manifest to a degree of 10 percent or more
within one year from the date of termination of such service, such
disease shall be presumed to have been incurred in service, even
though there is no evidence of such disease during the period of
service. 38 U.S.C.A. 1101, 1112, 1113, 1137 (West 1991 & Supp.
2001); 38 C.F.R. 3.307, 3.309(a) (2001).

The service medical records show one incident in October 1960 of a
back complaint, however, this was related to the middle back. There
were no objective findings. There is no evidence of any low back
injuries or even complaints related to the low back. The veteran
has claimed that he injured his back and right knee in a parachute
jump. A right knee injury following a parachute jump in August 1961
is well documented in the service medical records. However, there
are no findings or even complaints related to the low back problem
shown in the hospitalization records. At discharge from service,
the veteran indicated he was in good health, there were no
complaints related to the low back, and the clinical evaluation of
the spine was normal. Accordingly, the service medical records show
there was no injury to the low back during service.

10 -

The examiner at a May 1998 VA examination reported that the veteran
initially injured his back in a parachuting accident and had a
compression fracture that was treated with traction. However, this
is not supported by the service medical records. Those records show
an injury from parachuting to the right knee that was treated with
traction. There is no evidence of a back injury. Accordingly, the
findings are presumed to be based on a history provided by the
veteran. Such a history is not supported by the contemporaneous
service medical records. Accordingly, the findings in the VA
examination report are of no probative value. LeShore v. Brown, 8
Vet. App. 406, 409 (1995) (information recorded by a medical
examiner, unenhanced by additional medical comment, does not
constitute competent medical evidence); Reonal v. Brown, 5 Vet.
App. 458, 461 (1993) (an opinion based on an inaccurate factual
basis has no probative value).

An August 1998 statement from an individual who knew the veteran in
1966 and 1967 indicated he was seen by a chiropractor for back
pain. However, this statement does not show that the veteran's back
complaints began in service. A September 1998 statement from an
individual reports that the veteran saw a chiropractor for injuries
suffered in a parachute jump in service. However, the basis for
this statement is not provided. Additionally, the individual is not
shown to be a medical professional and thus is not competent to
render a medical opinion. Espiritu v. Derwinski, 2 Vet. App. 492
(1992). Furthermore, as noted, the service medical records show
there was no low back injury in service.

A September 1998 statement from a nurse at the veteran's former
employer from 1966 to 1983 recalled that the veteran was seen for
back related problems. However, the nurse was unable to provide
dates of treatment and her association with the veteran's former
employer began approximately three years after the veteran's
discharge from service. Accordingly, this statement provides no
probative evidence that the veteran's back problems began during
service. A September 1998 statement from a chiropractor 'indicates
he treated the veteran from the mid 1960's to the early 1970's
although there were no records to verify those dates. Since the
veteran was discharged from service in May 1963, this statement
does not relate the veteran's treatment to service. As noted, the
service medical records show there

were no low back problems treated or complained of during service
and the chiropractor's statement does not show the treatment was at
a time immediately following service. Accordingly, the statement
does not show the veteran's back problems began during service.

A February 1999 statement from an individual who served with the
veteran indicates the veteran injured his low back in a parachute
accident and again in 1962 when he had an automobile accident.
Additionally, a February 2000 statement from another individual who
served with the veteran indicates the veteran complained about his
back after a parachute jump injury. However, the service medical
records, including service hospitalization records, do not show any
back injury at the time he was hospitalized due to the parachute
accident. Additionally, there is no evidence of any treatment for
a low back injury in 1962 related to an automobile accident. There
is a reference to a complaint of pain in the middle back in 1960
related to a motorcycle accident in the service medical records.
However, this was prior to the parachute accident and the
hospitalization. As noted, the service medical records do not show
there were any low back problems treated or even complained of
during service. Since the service medical records were
contemporaneous with service and the veteran himself did not
indicate he had a problem with his back at discharge, the service
medical records far outweigh the statements of the individuals who
served with the veteran.

An April 1999 statement from the veteran's wife indicates she began
dating the veteran in June 1963 and that he was plagued by back
pain that originated from a parachuting accident in service.
However, as noted, the service medical records, including the
service hospitalization records, show there were no low back
problems treated or even complained of during service. Since the
service medical records were contemporaneous with service and the
veteran himself did not indicate he had a problem with his back at
discharge, the statement of the veteran's wife at the time the
veteran is seeking benefits is far outweighed by the service
medical records which show no low back problems during service.

- 12 -

The veteran provided a 1986 medical history from his private
physician. This medical record notes back pain or a back injury in
1962. However, it appears that this history is based on information
provided by the veteran. Information from the veteran that is
simply recorded in a medical record by a medical professional does
not constitute competent medical evidence. LeShore v. Brown, 8 Vet.
App. 406 (1995). As noted, the service medical records, including
the service hospitalization records, do not show there were any low
back problems treated or even complained of during service.
Therefore, this record does not show the incurrence of a low back
disorder during service.

The veteran received a VA examination in August 1999 in which the
veteran claimed he received an injury to the lumbar spine in a
motorcycle accident. While the service medical records do show a
complaint related to the back following a motorcycle accident in
1960, it was the mid back and not the lumbar spine. Additionally,
the examination report notes a low back injury following a
parachute accident and a third accident with lumbar pain in 1962.
The examiner indicated the initial back symptoms began during
service. The veteran was again examined by VA in November 1999. It
was noted that the history for the August 1999 examination was
provided by the veteran and from the entire service records
available there was extensive reference to a lumbar injury. The
report indicates the initial injury was related to service.
However, the history in the VA examination reports appears to be
based on information provided by the veteran and other persons. The
history is in no way supported by the service medical records. The
service medical records, including the service hospitalization
records, do not show there were any low back problems treated or
even complained of during service. The veteran was again examined
by VA in June 2002. The examiner indicated that based on a review
of the August and November 1999 VA examination reports that most of
the history was provided by the veteran instead of coming from the
medical records. The examiner found that there was no indication in
the active duty medical records that his injured his lumbar spine
during service. Therefore, the findings and conclusions reached in
the August and November 1999 VA examination reports do not
constitute competent medical evidence of the incurrence of a low
back injury in service and are of no probative value since they are
premised on an inaccurate

13 -

factual basis. Reonal v. Brown, 5 Vet. App. 458 (1993); LeShore v.
Brown, 8 Vet. App. 406 (1995).

The service medical records, including the service hospitalization
records, do not show any low back problems or even complaints of a
low back problem during service. Private hospital records from 1976
note that five years earlier the veteran had injured his back at
work due to lifting which would place the onset of back problems in
the early 1970's. There is evidence in the record and the veteran's
own testimony that places the onset of the veteran's lumbar spine
problems to a time prior to the early 1970's. However, given the
findings in the service medical records, the onset was still
subsequent to the veteran's discharge from service. In the absence
of competent evidence of any lumbar spine problems in service, the
veteran's current lumbar spine disability did not begin and was
thus not incurred during service. 38 C.F.R. 3.303 (2001),

There is no medical evidence of arthritis of the lumbar spine
within one year of discharge from service. Accordingly, arthritis
of the lumbar spine may not be presumed to have been incurred in
service. 38 C.F.R. 3.307, 3.309(a) (2001).

Based on the above, the preponderance of the evidence is against
the claim for service connection for a low back disability. 38
U.S.C.A. 1101, 1131, 1112, 1113, 1137, 5100, 5102, 5103, 5103A,
5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 3.303, 3.307,
3.309(a) (2001).

Right knee

The severity of a disability is ascertained by application of the
criteria set forth in the VA Schedule for Rating Disabilities,
contained in 38 C.F.R. Part 4 (2001) (Rating Schedule). The
disability ratings are based upon the average impairment of earning
capacity in civil occupations. 38 U.S.C.A. 1155 (West 1991).

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the

- 14 -

criteria required for that rating. Otherwise, the lower rating will
be assigned. 38 C.F.R. 4.7 (2001).

Disability of the musculoskeletal system is primarily the
inability, due to damage or infection in parts of the system, to
perform the normal working movements of the body with normal
excursion, strength, speed, coordination and endurance. Functional
loss may be due to the absence or deformity of structures or other
pathology, or it may be due to pain, supported by adequate
pathology and evidenced by the visible behavior in undertaking the
motion. Weakness is as important as limitation of motion, and a
part that becomes painful on use must be regarded as seriously
disabled. 38 C.F.R. 4.40 (2001).

With respect to joints, in particular, the factors of disability
reside in reductions of normal excursion of movements in different
planes. Inquiry will be directed to more or less than normal
movement, weakened movement, excess fatigability, incoordination,
pain on movement, swelling, deformity or atrophy of disuse. 38
C.F.R. 4.45 (2001).

This appeal is from the initial rating assigned upon awarding
service connection. Accordingly, the entire body of evidence is for
equal consideration. Consistent with the facts found, the rating
May be higher or lower for segments of the time under review on
appeal, ie., the rating may be "staged." Fenderson v. West, 12 Vet.
App. 119 (1999).

Disability due to arthritis is rated based on limitation of motion
of the joint affected. 38 C.F.R. 4.71a, Diagnostic Code 5003
(2001).

Diagnostic Code 5260 provides that a noncompensable rating is
warranted where flexion is limited to 60 degrees, a 10 percent
rating is appropriate were flexion is limited to 45 degrees, a 20
percent disability rating is warranted where flexion is limited to
30 degrees, and a 30 percent disability rating is warranted where
flexion is limited to 15 degrees. 38 C.F.R. 4.71a, Diagnostic Code
5260 (2001).

- 15 -

Diagnostic Code 5261 provides that a noncompensable disability
rating is warranted where extension is limited to five degrees, 10
percent rating is appropriate were extension is limited to 10
degrees, a 20 percent disability rating is warranted where
extension is limited to 15 degrees, and a 30 percent disability
rating is warranted where extension is limited to 20 degrees.
Additionally, where extension is limited to 30 degrees, a 40
percent disability rating is warranted and where it is limited to
45 degrees, a 50 percent disability rating is appropriate. 38
C.F.R. 4.71a, Diagnostic Code 5261 (2001).

The medical evidence indicates the veteran has degenerative
arthritis of the right knee. Therefore, his right knee disability
must be rated based on limitation of motion. 38 C.F.R. 4.71a,
Diagnostic Code 5003 (2001).

The May 1998, April 1999, April 2001, and June 2002 VA examination
reports show that right knee flexion was to 95 degrees.
Additionally, a June 2001 VA clinical. record shows that flexion
was to 95 degrees. This flexion is significantly in excess of the
45 degrees flexion required for even a compensable disability
rating under the criteria of Diagnostic Code 5260. 38 C.F.R. 4.71a,
Diagnostic Code 5260 (2001).

The May 1998 VA examination report shows passive extension was to
175 degrees (5 degrees limitation) and the examiner could passively
move the knee to 180 degrees (O degrees limitation). The April 1999
VA examination report shows that extension was limited to 5 degrees
and the June 2001 VA clinical record shows that extension was
limited to 7 degrees. The June 2002 VA examination report shows
there was full extension of the right knee to 0 degrees. These
limitations of extension barely approach the criteria for a 10
percent disability rating under the criteria of Diagnostic Code
5261 for limitation of extension. However, the April 2001 VA
examination report shows the knee lacked 13 degrees of active and
passive extension. This almost approximates the 15 degrees
limitation of extension required for a 20 percent disability rating
under Diagnostic Code 5261 which is consistent with the disability
rating currently assigned. 38 C.F.R. 4.71a, Diagnostic Code 5261
(2001).

- 16

Private physician statements in February 1998 and March 1999 show
the veteran was in need of knee. surgery. The May 1998 VA
examination report indicates there was pain with flexion,
pronation, and supination. The April 1999 VA examination report
shows the veteran favored the right knee and there was some
incoordination due to pain. At his July 1999 hearing, the veteran
testified that he had pain all the time in his right knee. At the
April 2001 VA examination, the veteran complained of right knee
pain that was exacerbated by any impact activity and walking long
periods of time. The veteran walked with a limp. At the time the
veteran was seen at a VA facility in June 2001, he limped favoring
the right and had a stiff legged gait. At the June 2002 VA
examination the veteran complained of infrapatellar pain with
prolonged walking and he was using a crutch favoring the right
knee. The examiner indicated that excess fatigability and
incoordination from pain would be expected and would be related to
additional loss of motion. The examiner also indicated that pain
could significantly limit functional ability during flare ups or
when the knee was used repeatedly. This evidence shows that the
veteran has pain in the right knee which causes a disturbed gait,
fatigability, and incoordination which causes disability.

As noted, the most severe limitation of extension shown on one
occasion in the medical evidence almost approximates the
requirements for a 20 percent rating. Additionally, pain in the
right knee also causes additional disability. Since the veteran is
currently rated at 20 percent disabled, the pain causes an
additional component of disability. Therefore, with application of
the benefit of the doubt provisions of 38 U.S.C.A. 5107(b) (West
1991 & Supp. 2001), the disability rating is increased to 30
percent. A disability rating greater than 30 percent is not
warranted. The 30 percent rating is the maximum rating available
for limitation of flexion of the knee. As noted above, the
limitation of extension demonstrated on only one occasion barely
approximates the requirements for a 20 percent rating and the pain
does not cause additional disability that would approximate
extension being limited to 30 degrees or more to warrant a greater
disability rating. 38 C.F.R. 4.40, 4.45, 4.71a, Diagnostic Codes
5003, 5261, 5262 (2001).

- 17 -

Based on the above, the evidence supports granting a 30 percent
disability rating for the right knee. 38 U.S.C.A. 1155, 5100, 5102,
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R.
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5261, 5262 (2001).

ORDER

Service connection for a low back disability is denied.

A 30 percent disability rating for the right knee disability is
granted, subject to the laws and regulations governing the
disbursement of monetary benefits.

A. BRYANT 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 19 -



